

EXHIBIT 10.3
AGREEMENT OF SALE AND PURCHASE


THIS AGREEMENT OF SALE AND PURCHASE ("Agreement") is made this 28 day of March,
2013 by and between 55 CORPORATE UNIT IV LLC, a limited liability company
organized under the laws of the State of Delaware having an address c/o
Mack-Cali Realty Corporation, 343 Thornall Street, Edison, New Jersey 08837
("Seller") and SERIES C, LLC, a limited liability company organized under the
laws of the State of Arizona having its main office at 2325 East Camelback Road,
Suite 1100, Phoenix, Arizona 85016 ("Purchaser").


1n consideration of the mutual promises, covenants, and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser agree as follows:


ARTICLE I DEFINITIONS


Section 1.1 Definitions. For purposes of this Agreement, the following
capitalized terms have the meanings set forth in this Section 1.1:


"Additional Earnest Money Deposit" shall have the meaning ascribed to such term
in
Section 4.1(b).


"Affiliate" means, with respect to any person or entity, any other person or
entity that controls, is controlled by or is under common control with the first
such person or entity. As used in this definition, "control" means the ability
to control and direct the day-to-day operations and affairs of such person or
entity.


"Assignment" has the meaning ascribed to such term in Section 10.3(b) and shall
be in the form attached hereto as Exhibit A.


"Authorities" means the various federal, state and local governmental and quasi­
governmental bodies or agencies having jurisdiction over the Real Property and
Improvements, or any portion thereof.


"Broker" has the meaning ascribed to such term in Section 16.1.


"Business Day" means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close.


"Certificate as to Foreign Status" has the meaning ascribed to such term in
Section 10.3(d) and shall be in the form attached as Exhibit B.


"Certifying Person" has the meaning ascribed to such term in Section 4.3(a).


"Closing" means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.





--------------------------------------------------------------------------------



"Closing Date" means the date on which the Closing of the transaction
contemplated hereby actually occurs.


"Closing Statement" has the meaning ascribed to such term in Section 10.4(a).


"Closing Surviving Obligations" means the rights, liabilities and obligations
set forth in Sections 3.2, 5.3, 5.4, 8.1 (subject to Section 8.3), 8.2, 8.3,
10.4, 10.6, 11.1, 11.2, 12.1, Article XIV, 16.1, 18.2 and 18.8, and any other
provisions which pursuant to their terms survives the Closing hereunder.


"Code" has the meaning ascribed to such term in Section 4.3.


"Condo Association" has the meaning ascribed to such term in the definition of
Operating Agreement hereunder.


"Data Room" has the meaning ascribed to such term in Section 5.2(a). "Deed" has
the meaning ascribed to such term in Section 10.3(a). "Division" has the meaning
ascribed to such term in Section 18.14(a). "Documents" has the meaning ascribed
to such term in Section 5.2(a).


"Earnest Money Deposit" means the Initial Earnest Money Deposit and the
Additional
Earnest Money Deposit.


"Effective Date" means the date on which this Agreement has been executed and
delivered by both Seller and Purchaser.


"Environmental Laws" means each and every federal, state, county and municipal
statute, ordinance, rule, regulation, code, order, requirement, directive,
binding written interpretation and binding written policy pertaining to
Hazardous Substances issued by any Authorities and in effect as of the date of
this Agreement with respect to or which otherwise pertains to or affects the
Real Property or the Improvements, or any portion thereof, the use, ownership,
occupancy or operation of the Real Property or the Improvements, or any portion
thereof, or Purchaser, and as same have been amended, modified or supplemented
from time to time prior to the Effective Date, including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. § 9601 et seq.), the Hazardous Substances Transportation Act (49 U.S.C. §
1802 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984, the
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water
Act (42 U.S.C. § 300f et seq.), the Clean Water Act (33 U.S.C. § 1321 et seq.),
the Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste Disposal Act (42
U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C.
§ 11001 et seq.), the Radon Gas and Indoor Air Quality Research Act of 1986 (42
U.S.C. § 7401 et seq.), the National Environmental Policy Act (42 U.S.C. § 4321
et seq.), the Superfund Amendment Reauthorization Act of 1986 (42



--------------------------------------------------------------------------------



U.S.C. § 9601 et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.) (collectively, the "Environmental Statutes"), and any and all rules and
regulations which have become effective prior to the date of this Agreement
under any and all of the Environmental Statutes.


"Escrow Agent" means First American Title Insurance Company, having an address
at
The Esplanade Commercial Center, 2425 E. Camelback Road, Suite 300, Phoenix,
Arizona
85016, Attention: Brandon Grajewski.


"Existing Survey" means Seller's existing survey of the Real Property entitled,
"As-built Plan for a Portion of 55 Corporate Drive, Bridgewater, NJ" dated
January 10, 2011, prepared by Lous J. Weber & Associates, Inc., consisting of
four (4) sheets.


"Evaluation Period" has the meaning ascribed to such term in Section 5.1.


"Governmental Regulations" means all statutes, ordinances, rules and regulations
of the Authorities applicable to Seller or the use or operation of the Real
Property or the Improvements or any portion thereof.


"Hazardous Substances" means (a) asbestos, radon gas and urea formaldehyde foam
insulation, (b) any solid, liquid, gaseous or thermal contaminant, including
smoke vapor, soot, fumes, acids, alkalis, chemicals, petroleum products or
byproducts, polychlorinated biphenyls, phosphates, lead or other heavy metals
and chlorine, (c) any solid or liquid waste (including, without limitation,
hazardous waste), hazardous air pollutant, hazardous substance, hazardous
chemical substance and mixture, toxic substance, pollutant, pollution, regulated
substance and contaminant, and (d) any other chemical, material or substance,
the use or presence of which, or exposure to the use or presence of which, is
prohibited, limited or regulated by any Environmental Laws.


"Improvements" means all buildings, structures, fixtures and any other
improvements constituting part of Unit IV.


"Initial Earnest Money Deposit" shall have the meaning ascribed to such term in
Section 4.l(a).


"Lease" means that certain Lease Agreement between Seller, as the Lessor, and
Sanofi
US Services Inc. (f/k/a sanofi-aventis U.S. Inc.), as the Lessee ("Tenant"),
dated November 20,
2007, for the lease of the Property, and a certain Guaranty of the Lease
Agreement by Sanofi (f/k/a sanofi-aventis; "Guarantor"), to Seller dated of even
date with the Lease Agreement, as such Lease Agreement has been amended by a
certain First Amendment to Lease Agreement between Seller and Tenant, dated
April 30, 2008, a certain Second Amendment to Lease Agreement between Seller and
Tenant, dated May 30, 2008, a certain Third Amendment to Lease Agreement between
Seller and Tenant, dated February 15, 2010, a certain Fourth Amendment to Lease
Agreement between Seller and Tenant, dated February 28, 2013, a certain letter
from Seller's counsel to Tenant updating the notice address provisions of the
Lease Agreement, dated February 4, 2011, a certain Memorialization Agreement,
between Seller and Tenant, dated February 22, 2011, and a certain Waiver Date
Confirmation, between Seller and Tenant, dated February 28, 2013.


"Leasing Commission Agreement" means that certain brokerage agreement entered
into between Seller and Cushman & Wakefield of New Jersey (the "Leasing Broker")
on May
10,2006.




--------------------------------------------------------------------------------





"Licensee Parties" has the meaning ascribed to such term in Section 5.1.


"Licenses and Permits" means, collectively, all of Seller's right, title and
interest, to the extent assignable, in and to licenses, permits, certificates of
occupancy, approvals and entitlements now or hereafter issued, approved or
granted by the Authorities in connection solely with the Real Property and the
Improvements, together with all renewals and modifications thereof, but
expressly reserving unto the Seller or it affiliate all licenses, permits,
approvals and entitlements with respect to the remaining "Future Development
Options" and "Future Development Area" as described in the Master Deed, and all
rights of the Declarant under that certain Option Agreement and Memorandum of
Expansion Option Agreement, recorded November 7, 2005 in Deed Book 5824, Page
2068, and assigned to Tenant by Memorandum of Assignment of Expansion Option
Agreement, recorded May 18,2006 in Deed Book 5895, Page756, as any of the
foregoing documents have been amended.


"Master Deed" means that certain Master Deed Creating 55 Corporate Drive
Condominium (the "Condominium"), made by Gale 55 Corporate Associates, LLC,
dated November 4, 2005 and recorded on November 7, 2005 in the office of the
Clerk of Somerset County, New Jersey in Deed Book 5824, Page 1836 et seq., as
amended by that certain First Amendment to Master Deed Creating 55 Corporate
Drive Condominium, made by 55 Corporate Drive Condominium Association, LLC,
dated November 20, 2007 and recorded on December
13, 2005 in the office of the Clerk of Somerset County, New Jersey in Deed Book
6092, Page
3236 et seq.(the "First Amendment to Master Deed"), and as further amended by
that certain
Second Amendment to Master Deed Creating 55 Corporate Drive Condominium, made by
SLG
55 Corporate LLC, GKK 55 Corporate LLC, SLG 55 Corporate II LLC, and GKK 55
Corporate
II LLC, dated December 18, 2008 and recorded on December 19, 2008 in the office
of the Clerk
of Somerset County, New Jersey in Book OPR6181, Page 849 et seq.(the "Second
Amendment to Master Deed"), as the same may be further amended pursuant to
Section 7.2 hereof.


"Operating Agreement" means that certain Operating Agreement of 55 Corporate
Drive
Condominium Association, LLC (the "Condo Association"), dated as of October 25,
2005.


"Permitted Outside Parties" has the meaning ascribed to such term in Section
5.2(b).


"Property" has the meaning ascribed to such term in Section 2.1.


"Purchase Price" has the meaning ascribed to such term in Section 3.I.


"Purchaser's Affiliates" means any past, present or future: (i) shareholder,
partner, member, manager or owner of Purchaser; (ii) entity in which Purchaser
or any past, present or future shareholder, partner, member, manager or owner of
Purchaser has or had an interest; (iii) entity that, directly or indirectly,
controls, is controlled by or is under common control with Purchaser and (iv)
the heirs, executors, administrators, personal or legal representatives,
successors and assigns of any or all of the foregoing.


"Purchaser's Information" has the meaning ascribed to such term in Section
5.3(c).






--------------------------------------------------------------------------------



"Real Property" means that certain real property situated at 55 Corporate Drive
in the Township of Bridgewater ("Bridgewater"), County of Somerset, and State of
New Jersey and identified as Unit IV in 55 Corporate Drive Condominium, a
condominium, pursuant to the Master Deed, together with any Limited Common
Elements (as defined in the Master Deed) appurtenant thereto and an undivided
percentage interest in the General Common Elements (as defined in the Master
Deed) appurtenant thereto, in accordance with, and subject to, the terms,
conditions, easements, covenants, restrictions, limitations and other provisions
set forth in the Master Deed.


"Scheduled Closing Date" means ten (10) days after the expiration of the
Evaluation
Period, or such earlier or later date to which Purchaser and Seller may
hereafter agree in writing.


"Seller's Affiliates" means any past, present or future: (i) shareholder,
partner, member, manager or owner of Seller; (ii) entity in which Seller or any
past, present or future shareholder, partner, member, manager or owner of Seller
has or had an interest; (iii) entity that, directly or indirectly, controls, is
controlled by or is under common control with Seller and (iv) the heirs,
executors, administrators, personal or legal representatives, successors and
assigns of any or all of the foregoing.


"Significant Portion" means, for purposes of the casualty provisions set forth
in Article XI hereof, loss or damage caused by fire or other casualty to the
Real Property and the Improvements or a portion thereof, which is uninsured
(other than deductibles) or would entitle the Tenant to terminate the Lease or
permanently abate any Rental pursuant to the terms thereof.


"SNDA" has the meaning ascribed to such term in Section 7.4.


"Strict Representations" means only the representations and warranties made by
Seller in clauses (a),(b),(c),(f), (g), (i), (I) and (m) of Section 8.1.


"Tenant" has the meaning ascribed to such term in Section 1.1 under the
definition of
"Lease" or its successors and assigns.


"Termination Surviving Obligations" means the rights, liabilities and
obligations set forth in Sections 5.2, 5.3, 5.4, 12.1, Articles XIII and XIV,
16.1, 17.1, 18.2 and 18.8, and any other provisions which pursuant to their
terms survive any termination of this Agreement.


"Title Defects" has the meaning ascribed to such term in Section 6.2(a).


"To Seller's Knowledge", or "Knowledge of Seller", or similar use of the word
"Knowledge" as it relates to Seller means the present actual (as opposed to
constructive or imputed) knowledge solely of Stephen Trapp, Senior Vice
President Development for Mack-Cali Realty Corporation, the general partner of
Mack-Cali Realty, L.P., without any independent investigation or inquiry
whatsoever.


"Unit IV" means Unit IV in 55 Corporate Drive Condominium, a condominium, as
such unit is described in the Master Deed.


Section 1.2 References: Exhibits and Schedules. Except as otherwise specifically
indicated, all references in this Agreement to Articles or Sections refer to
Articles or




--------------------------------------------------------------------------------



Sections of this Agreement, and all references to Exhibits or Schedules refer to
Exhibits or Schedules attached hereto, all of which Exhibits and Schedules are
incorporated into, and made a part of, this Agreement by reference. The words
"herein," "hereof," "hereinafter" and words and phrases of similar import refer
to this Agreement as a whole and not to any particular Section or Article.


ARTICLE II
AGREEMENT OF PURCHASE AND SALE


Section 2.1 Agreement. Seller hereby agrees to sell, convey and assign to
Purchaser, and Purchaser hereby agrees to purchase and accept from Seller, on
the Closing Date and subject to the terms and conditions of this Agreement, all
of the following (collectively, the "Property"):


(a)    the Real Property;


(b)     the Improvements;


(c)    all of Seller's right, title and interest as lessor in and to the Lease;


(d)    to the extent assignable, the Licenses and Permits; and


(e) all of Seller's right, title and interest, to the extent assignable or
transferable, in and to all other intangible rights, titles, interests,
privileges and appurtenances owned by Seller and related to or used exclusively
in connection with the ownership, use or operation of the Real Property and/or
the Improvements including but not limited to any assignable warranties with
respect to the Improvements.


No personal property or service contracts are included in this sale.


Section 2.2 Indivisible Economic Package. Purchaser has no right to purchase,
and Seller has no obligation to sell, less than all of the Property, it being
the express agreement and understanding of Purchaser and Seller that, as a
material inducement to Seller and Purchaser to enter into this Agreement,
Purchaser has agreed to purchase, and Seller has agreed to sell, all of the
Property, subject to and in accordance with the terms and conditions hereof.


ARTICLE III CONSIDERATION


Section 3.1 Purchase Price. The purchase price for the Property (the "Purchase
Price") shall be Seventy-Two Million, Three Hundred Fourteen Thousand, Five
Hundred Twenty-Eight Dollars ($72,314,528.00) in lawful currency of the United
States of America, payable as provided in Section 3.3.


Section 3.2 Assumption of Obligations. As additional consideration for the
purchase and sale of the Property, at Closing Purchaser will assume all of the
covenants and obligations of Seller pursuant to the Lease, Master Deed,
Operating Agreement and Licenses and Permits, as more fully set forth in this
Agreement.






--------------------------------------------------------------------------------



Section 3.3 Method of Payment of Purchase Price. No later than 2:00 p.m. Eastern
Time on the Closing Date, Purchaser shall pay the Purchase Price (less the
Earnest Money Deposit), together with all other costs and amounts to be paid by
Purchaser at the Closing pursuant to the terms of this Agreement ("Purchaser's
Costs"), by Federal Reserve wire transfer of immediately available funds to the
account of Escrow Agent. Escrow Agent, following


written authorization by the parties at Closing, which shall be given prior to
2:00 p.m. Eastern Time on the Closing Date, shall (i) pay to Seller by Federal
Reserve wire transfer of immediately available funds to an account designated by
Seller, the Purchase Price, less any costs or other amounts to be paid by Seller
at Closing pursuant to the terms of this Agreement, (ii) pay to the appropriate
payees, out of the proceeds of Closing payable to Seller, all costs and amounts
to be paid by Seller at Closing pursuant to the terms of this Agreement, and
(iii) pay Purchaser's Costs to the appropriate payees at Closing pursuant to the
terms of this Agreement .


ARTICLE IV EARNEST MONEY DEPOSIT AND ESCROW INSTRUCTIONS


Section 4.1     The Earnest Money Deposit.


(a) Within five (5) Business Days after the Effective Date, Purchaser shall
deposit with the Escrow Agent, by Federal Reserve wire transfer of immediately
available funds, the sum of One Million Eight Hundred Thousand Dollars
($1,800,000.00) as an initial earnest money deposit on account of the Purchase
Price (the "Initial Earnest Money Deposit"). TIME IS OF THE ESSENCE with respect
to the deposit of the Initial Earnest Money Deposit.


(b) If Purchaser does not elect to terminate this Agreement in accordance with
Section 5.3(c) prior to the expiration of the Evaluation Period, then, within
three (3) Business Days after the expiration of the Evaluation Period, Purchaser
shall deposit with the Escrow Agent, by Federal Reserve wire transfer of
immediately available funds, an additional sum of One Million Eight Hundred
Thousand Dollars ($1,800,000.00) as an additional earnest money deposit on
account of the Purchase Price (the "Additional Earnest Money Deposit"). TIME IS
OF THE ESSENCE with respect to the deposit of the Additional Earnest Money
Deposit.


Section 4.2 Escrow Instructions. The Earnest Money Deposit shall be held in
escrow by the Escrow Agent in an interest-bearing account, in accordance with
the provisions of Article XVII. In the event this Agreement is not terminated by
Purchaser pursuant to the terms hereof by the end of the Evaluation Period in
accordance with the provisions of Section 5.3(c) herein, the Earnest Money
Deposit and the interest earned thereon shall become non-refundable to
Purchaser, except in certain limited circumstances expressly set forth elsewhere
in this Agreement. In the event this Agreement is terminated by Purchaser prior
to the expiration of the Evaluation Period, the Initial Earnest Money Deposit,
together with all interest earned thereon, shall be refunded to Purchaser.


Section 4.3 Designation of Certifying Person. In order to assure compliance with
the requirements of Section 6045 of the Internal Revenue Code of 1986, as
amended (the "Code"), and any related reporting requirements of the Code, the
parties hereto agree as follows:






--------------------------------------------------------------------------------



(a) Provided the Escrow Agent shall execute a statement in writing (in form and
substance reasonably acceptable to the parties hereunder) pursuant to which it
agrees to assume all responsibilities for information reporting required under
Section 6045(e) of the Code, Seller and Purchaser shall designate the Escrow
Agent as the person to be responsible for all information reporting under


Section 6045(e) of the Code (the "Certifying Person"). If the Escrow Agent
refuses to execute a statement pursuant to which it agrees to be the Certifying
Person, Seller and Purchaser shall agree to appoint another third party as the
Certifying Person.


(b)     Seller and Purchaser each hereby agree:


(i) to provide to the Certifying Person all information and certifications
regarding such party, as reasonably requested by the Certifying Person or
otherwise required to be provided by a party to the transaction described herein
under Section 6045 of the Code; and


(ii) to provide to the Certifying Person such party's taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Certifying Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Certifying Person is
correct.


ARTICLEV INSPECTION OF PROPERTY


Section 5.1 Evaluation Period. For a period ending at 5:00p.m. Eastern Time on
April 11, 2013 (the "Evaluation Period"), Purchaser and its authorized agents
and representatives (for purposes of this Article V, the "Licensee Parties")
shall have the right to perform inspections of the Property. Purchaser shall not
communicate with or contact the Tenant or Guarantor unless a representative of
Seller shall be included in the communication and/or contact. Purchaser shall
not communicate with any of the Authorities without the prior written consent of
Seller, which will not be unreasonably withheld, conditioned or delayed.
Notwithstanding anything to the contrary contained herein, no physical testing
or sampling shall be conducted upon the Real Property without Seller's specific
prior written consent, which will not be unreasonably withheld, conditioned or
delayed. Purchaser will provide to Seller notice of the intention of Purchaser
or the other Licensee Parties to conduct such physical sampling or testing at
least three (3) Business Days prior to such intended sampling or testing, which
notice shall set forth the testing or sampling contemplated to be made. At
Seller's option, Seller and/or its consultants may be present for any such
testing or sampling and may require that such testing or sampling be done during
normal business hours. TIME IS OF THE ESSENCE with respect to the provisions of
this Section 5.1.


Section 5.2     Document Review.


(a) Prior to the Effective Date, Purchaser has had the opportunity to review the
Lease, Master Deed and related condominium association documents as posted




--------------------------------------------------------------------------------



in Broker's on-line data room (the "Data Room"). In addition, during the
Evaluation Period, Purchaser and the Licensee Parties shall have the right to
review and inspect, at Purchaser's sole cost and expense, all of the following
which, to Seller's Knowledge, are in Seller's possession or control
(collectively, the "Documents"): the Lease, all existing environmental reports
and studies of the


Real Property (which Purchaser shall have the right to have updated at
Purchaser's sole cost and expense), real estate tax bills, together with
assessments (special or otherwise), ad valorem and personal property tax bills
covering the period of Seller's ownership of the Property; engineering reports
and studies; the Leasing Commission Agreement; and the Licenses and Permits. The
Documents shall be available through the Data Room or for inspection (and
copying) at Seller's Affiliate's offices in Roseland, New Jersey. Purchaser
shall not have the right to review or inspect materials not directly related to
the leasing, maintenance and/or management of the Property, including, without
limitation, Seller's internal memoranda, financial projections, budgets,
appraisals, proposals for work not actually undertaken, accounting and tax
records and similar proprietary, elective or confidential information.


(b) Purchaser acknowledges that any and all of the Documents may be proprietary
and confidential in nature and are being provided to Purchaser solely to assist
Purchaser in determining the desirability of purchasing the Property. Subject
only to the provisions of Article XII, Purchaser agrees not to disclose the
contents of the Documents or any of the provisions, terms or conditions
contained therein to any party outside of Purchaser's organization other than
its attorneys, partners, accountants, Licensee Parties or lenders (collectively,
for purposes of this Section 5.2(b), the "Permitted Outside Parties"). Purchaser
further agrees that within its organization, or as to the Permitted Outside
Parties, the Documents will be disclosed and exhibited only to those persons
within Purchaser's organization or within the Permitted Outside Parties who are
involved in the determination of the desirability of Purchaser's acquisition of
the Property. Purchaser agrees not to divulge the contents of such Documents and
other information except in strict accordance with the confidentiality standards
set forth in this Section 5.2 and Article XII. In permitting Purchaser and the
Permitted Outside Parties to review the Documents and other information to
assist Purchaser, Seller has not waived any privilege or claim of
confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created by Seller, and any such claims are expressly rejected by
Seller and waived by Purchaser and the Permitted Outside Parties, for whom, by
its execution of this Agreement, Purchaser is acting as an agent with regard to
such waiver.


(c) Purchaser acknowledges that some of the Documents may have been prepared by
third parties and may have been prepared prior to Seller's ownership of the
Property. PURCHASER HEREBY ACKNOWLEDGES THAT EXCEPT AS MAY BE EXPRESSLY SET
FORTH ELSEWHERE IN THIS AGREEMENT OR ANY OF THE CLOSING DOCUMENTS, SELLER HAS
NOT MADE AND DOES NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING THE TRUTH,
ACCURACY OR COMPLETENESS OF THE DOCUMENTS OR THE SOURCES THEREOF. EXCEPT AS MAY
BE EXPRESSLY SET FORTH




--------------------------------------------------------------------------------



ELSEWHERE IN THIS AGREEMENT OR ANY OF THE CLOSING DOCUMENTS, SELLER HAS NOT
UNDERTAKEN ANY INDEPENDENT INVESTIGATION AS TO THE TRUTH, ACCURACY OR
COMPLETENESS OF THE DOCUMENTS AND IS PROVIDING THE DOCUMENTS SOLELY AS AN
ACCOMMODATION TO PURCHASER.


Section 5.3     Entry and Inspection Obligations; Termination of Agreement.


(a) Purchaser agrees that in inspecting or examining the Property, Purchaser and
the other Licensee Parties will not unreasonably interfere with the use and
occupancy of the Property by Tenant; damage any part of the Property or the
property of Tenant; injure or otherwise cause bodily harm to Seller or Tenant or
any of their respective agents, consultants and employees, or to any other
person or entity; permit any liens to attach to the Real Property by reason of
the exercise of Purchaser's rights under this Article V; or reveal or disclose
any information obtained concerning the Property and the Documents to anyone
outside Purchaser's organization, except in accordance with the confidentiality
standards set forth in Section 5.2(b) and Article XII. Purchaser will (i)
maintain commercial general liability (occurrence) insurance on terms and in
amounts reasonably satisfactory to Seller, and Workers' Compensation insurance
in statutory limits for its employees (if any), and, if Purchaser or any
Licensee Party performs any physical inspection or sampling at the Real Property
in accordance with Section 5.I, then Purchaser or such Licensee Party shall
maintain errors and omissions insurance and contractor's pollution liability
insurance on terms and in amounts reasonably acceptable to Seller, and, in the
case of the commercial general liability insurance and the errors and omissions
insurance, insuring Seller, Mack-Cali Realty, L.P., Mack-Cali Realty
Corporation, and such other parties as Seller shall reasonably request as
additional insureds, covering any accident or event arising in connection with
the presence of Purchaser or the other Licensee Parties on the Real Property or
Improvements, and deliver evidence of insurance verifying such coverage to
Seller prior to entry upon the Real Property or Improvements. Purchaser further
agrees that in inspecting or examining the Property, Purchaser shall (i)
promptly pay when due the costs of all inspections, examinations, testing and
sampling done with regard to the Property; (ii) cause any inspection,
examination, testing or sampling to be conducted in accordance with standards
customarily employed in the industry and in compliance with all Governmental
Regulations; (iii) upon Seller's written request, furnish to Seller copies of
any studies, reports or test results received by Purchaser regarding the
Property; and (v) restore the Real Property and Improvements as near as possible
to the condition in which the same were found before any such examination,
testing or sampling was undertaken.


(b) Purchaser hereby indemnifies, defends and holds Seller and its partners,
members, agents, directors, officers, employees, successors and assigns harmless
from and against any and all liens, claims, causes of action, damages,
liabilities, demands, suits, and obligations to third parties, together with all
losses, penalties, costs and expenses relating to any of the foregoing
(including but not limited to court costs and reasonable attorneys' fees)
(collectively, "Losses"), to the extent arising out of any inspections,
investigations, examinations, sampling or tests conducted by Purchaser or any of
the Licensee Parties with respect to the Property or




--------------------------------------------------------------------------------



any violation of the provisions of this Section 5.3, but excluding any Losses
arising from the discovery of pre-existing conditions.


(c) In the event that Purchaser determines, after its inspection of the
Documents and Real Property and Improvements, that it does not want to proceed
with the transaction as set forth in this Agreement, Purchaser shall have the
right to terminate this Agreement by providing written notice to Seller prior to
the expiration of the Evaluation Period, WITH TIME BEING OF THE ESSENCE WITH
RESPECT THERETO. In the event Purchaser terminates this Agreement in accordance
with this Section 5.3(c), or in accordance with any other provision of this
Agreement that expressly provides Purchaser with the right to do so, Purchaser
shall receive a prompt refund of the Initial Earnest Money Deposit, together
with all interest which has accrued thereon, and except with respect to the
Termination Surviving Obligations, this Agreement shall be null and void and the
parties shall have no further obligations to each other under this Agreement. In
the event this Agreement is terminated for any reason, Purchaser shall promptly
return to Seller all copies Purchaser has made of the Documents and, upon
written request from Seller, Purchaser shall promptly deliver to Seller copies
of any studies, reports or test results regarding any part of the Property
obtained by Purchaser in connection with Purchaser's inspection of the Property
(collectively, "Purchaser's Information").




Section 5.4
Sale "As Is"
THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT
HAS BEEN
NEGOTIATED BETWEEN SELLER AND

PURCHASER. THIS AGREEMENT REFLECTS THE MUTUAL AGREEMENT OF SELLER AND PURCHASER,
AND PURCHASER HAS THE RIGHT TO CONDUCT ITS OWN INDEPENDENT EXAMINATION OF THE
PROPERTY. EXCEPT FOR THE MATTERS EXPRESSLY REPRESENTED IN THIS AGREEMENT OR IN
ANY OF THE CLOSING DOCUMENTS, PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY
UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR
ANY OF SELLER'S AGENTS OR REPRESENTATIVES, AND PURCHASER HEREBY ACKNOWLEDGES
THAT NO SUCH REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE. ALL OF THE FOLLOWING
PROVISIONS OF THIS SECTION 5.4 ARE LIMITED BY AND SUBJECT TO ANY REPRESENTATIONS
AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY OF THE CLOSING
DOCUMENTS.


SELLER SPECIFICALLY DISCLAIMS, AND NEITHER SELLER NOR ANY OF SELLER'S AFFILIATES
NOR ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE
WHATSOEVER TO PURCHASER, AND NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY
PURCHASER WITH RESPECT TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR,
CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF,
INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES
OF MATERIALS, (d) ANY RIGHTS OF




--------------------------------------------------------------------------------



PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (e)
ANY CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN,
WITH RESPECT TO THE IMPROVEMENTS, (t) THE FINANCIAL CONDITION OR PROSPECTS OF
THE PROPERTY AND (g) THE COMPLIANCE OR LACK THEREOF OF THE REAL PROPERTY OR THE
IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, INCLUDING WITHOUT LIMITATION
ENVIRONMENTAL LAWS, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED, IT BEING
THE EXPRESS INTENTION OF SELLER AND PURCHASER THAT, EXCEPT AS MAY BE EXPRESSLY
SET FORTH TO     THE CONTRARY ELSEWHERE IN     THIS AGREEMENT, THE PROPERTY WILL
BE CONVEYED AND TRANSFERRED TO PURCHASER IN ITS PRESENT CONDITION AND STATE OF
REPAIR, "AS IS" AND "WHERE IS," WITH ALL FAULTS. PURCHASER REPRESENTS THAT IT IS
A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL ESTATE, AND
THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF PURCHASER'S
CONSULTANTS IN PURCHASING THE PROPERTY. PURCHASER HAS BEEN GIVEN A SUFFICIENT
OPPORTUNITY HEREIN TO CONDUCT AND HAS CONDUCTED OR WILL CONDUCT SUCH
INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT EXAMINATIONS OF THE PROPERTY
AND RELATED MATTERS AS PURCHASER DEEMS NECESSARY, INCLUDING BUT NOT LIMITED TO
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND WILL RELY UPON SAME AND
NOT UPON ANY STATEMENTS OF SELLER (EXCLUDING THE LIMITED MATTERS EXPRESSLY
REPRESENTED BY SELLER IN SECTION 8.1 HEREOF OR IN THE CLOSING DOCUMENTS) NOR OF
ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, MEMBER OR ATTORNEY OF SELLER. PURCHASER
ACKNOWLEDGES THAT ALL INFORMATION OBTAINED BY PURCHASER WAS OBTAINED FROM A
VARIETY OF SOURCES, AND SELLER WILL NOT BE DEEMED TO HAVE REPRESENTED OR
WARRANTED THE COMPLETENESS, TRUTH OR ACCURACY OF ANY OF THE DOCUMENTS OR OTHER
SUCH INFORMATION HERETOFORE OR HEREAFTER FURNISHED TO PURCHASER (EXCLUDING ANY
SUCH MATTERS THAT MAY BE EXPRESSLY REPRESENTED BY SELLER      IN SECTION 8.1
HEREOF OR IN THE CLOSING DOCUMENTS).     UPON CLOSING, PURCHASER WILL ASSUME THE
RISK THAT ADVERSE MATTERS, INCLUDING, BUT     NOT LIMITED TO, ADVERSE PHYSICAL
    AND    ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER'S
INSPECTIONS AND INVESTIGATIONS. PURCHASER ACKNOWLEDGES AND AGREES THAT, UPON
CLOSING, SELLER WILL SELL AND CONVEY TO PURCHASER, AND PURCHASER WILL ACCEPT THE
PROPERTY, "AS IS, WHERE IS," WITH ALL FAULTS. PURCHASER FURTHER ACKNOWLEDGES AND
AGREES THAT THERE     ARE     NO ORAL AGREEMENTS, WARRANTIES     OR
REPRESENTATIONS COLLATERAL TO OR AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF
SELLER OR ANY THIRD PARTY. SELLER IS NOT LIABLE OR     BOUND IN ANY MANNER BY
ANY ORAL OR     WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY FURNISHED BY ANY EMPLOYEE, REAL ESTATE BROKER, AGENT, OR OTHER
PERSON OR ENTITY, UNLESS THE SAME ARE SPECIFICALLY SET FORTH IN THIS AGREEMENT
OR INCORPORATED HEREIN BY REFERENCE. PURCHASER ACKNOWLEDGES THAT THE PURCHASE
PRICE REFLECTS THE "AS IS, WHERE IS" NATURE OF THIS SALE AND ANY FAULTS,
LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED WITH THE
PROPERTY. PURCHASER, WITH PURCHASER'S COUNSEL, HAS FULLY REVIEWED THE
DISCLAIMERS AND WAIVERS SET FORTH IN     THIS AGREEMENT AND UNDERSTANDS THEIR




--------------------------------------------------------------------------------



SIGNIFICANCE AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH
HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT, AND THAT SELLER WOULD NOT HAVE
AGREED TO SELL THE PROPERTY TO PURCHASER FOR THE PURCHASE PRICE WITHOUT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT.




IF PURCHASER DOES NOT TERMINATE THIS AGREEMENT PURSUANT TO SECTION 5.3(c)
HEREOF, THEN PURCHASER AND PURCHASER'S AFFILIATES HEREBY FURTHER COVENANT AND
AGREE NOT TO SUE SELLER AND SELLER'S AFFILIATES AND RELEASE SELLER AND SELLER'S
AFFILIATES OF AND FROM AND WAIVE ANY CLAIM OR CAUSE OF ACTION, INCLUDING WITHOUT
LIMITATION ANY STRICT LIABILITY CLAIM OR CAUSE OF ACTION, THAT PURCHASER OR
PURCHASER'S AFFILIATES MAY HAVE AGAINST SELLER OR SELLER'S AFFILIATES UNDER ANY
ENVIRONMENTAL LAW, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED, RELATING TO
ENVIRONMENTAL MATTERS OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE PROPERTY AT OR PRIOR TO THE TIME OF THE EXPIRATION OF
THE EVALUATION PERIOD, INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, OR BY VIRTUE OF ANY
COMMON LAW RIGHT, NOW EXISTING OR HEREAFTER CREATED, RELATED TO ENVIRONMENTAL
CONDITIONS OR ENVIRONMENTAL MATTERS IN, ON, UNDER, ABOUT OR MIGRATING FROM OR
ONTO THE PROPERTY. IF PURCHASER CLOSES THIS TRANSACTION, THEN PURCHASER AND
PURCHASER'S AFFILIATES HEREBY FURTHER COVENANT AND AGREE NOT TO SUE SELLER AND
SELLER'S AFFILIATES AND RELEASE SELLER AND SELLER'S AFFILIATES OF AND FROM AND
WAIVE ANY CLAIM OR CAUSE OF ACTION, INCLUDING WITHOUT LIMITATION ANY STRICT
LIABILITY CLAIM OR CAUSE OF ACTION, THAT PURCHASER OR PURCHASER'S AFFILIATES MAY
HAVE AGAINST SELLER OR SELLER'S AFFILIATES UNDER ANY ENVIRONMENTAL LAW, NOW
EXISTING OR HEREAFTER ENACTED OR PROMULGATED, RELATING TO ENVIRONMENTAL MATTERS
OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER, ABOUT OR MIGRATING FROM OR ONTO THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT, OR BY VIRTUE OF ANY COMMON LAW RIGHT,
NOW EXISTING OR HEREAFTER CREATED, RELATED TO ENVIRONMENTAL CONDITIONS OR
ENVIRONMENTAL MATTERS IN, ON, UNDER, ABOUT OR MIGRATING FROM OR ONTO THE
PROPERTY. THE TERMS AND CONDITIONS OF THIS SECTION 5.4 WILL EXPRESSLY SURVIVE
ANY SUBSEQUENT TERMINATION OF THIS AGREEMENT OR THE CLOSING, AS THE CASE MAY BE,
AND WILL NOT MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS AND ARE HEREBY
DEEMED INCORPORATED INTO THE DEED AS FULLY AS IF SET FORTH AT LENGTH THEREIN.




ARTICLE VI TITLE MATTERS






--------------------------------------------------------------------------------



Section 6.1 Survey. Purchaser acknowledges receipt of the Existing Survey. Any
modification, update or recertification of the Existing Survey shall be at
Purchaser's election and sole cost and expense.


Section 6.2     Title Review.


(a) Not later than that date which is three (3) Business Days prior to the
expiration of the Evaluation Period (the "Title Objection Date"), Purchaser may
provide Seller with a copy of a title insurance commitment (the "Title
Commitment") issued by Escrow Agent and an updated survey for Unit IV, together
with a written notice objecting to any exceptions, encumbrances or other matters
set forth in the Title Commitment or on the updated survey (any such defects,
encumbrances or other matters to which Purchaser objects in writing prior to the
Title Objection Date are called herein "Title Defects"). (For the avoidance of
doubt, all matters shown on the Existing Survey are conclusively deemed to be
acceptable to Purchaser.) In the event Seller does not receive written notice of
any Title Defects by the Title Objection Date, TIME BEING OF THE ESSENCE, then
Purchaser will be deemed to have accepted the exceptions to title set forth on
the Title Commitment and all matters set forth on the updated survey as
permitted exceptions ("Permitted Exceptions").


(b) After the Title Objection Date, if the Escrow Agent raises any new exception
to title to the Real Property, Purchaser's counsel shall have five (5) Business
Days after he or she receives notice of such exception (the "New Objection
Date") to provide Seller with written notice if Purchaser objects to such new
exception, in which event such new exception shall constitute a Title Defect and
the Scheduled Closing Date shall be extended as necessary to afford Seller and
Purchaser the consideration and response periods contemplated by Section 6.3(a)
and as otherwise contemplated therein. In the event Seller does not receive
notice of such new exception by the New Objection Date, TIME BEING OF THE
ESSENCE, Purchaser will be deemed to have accepted the new exception as a
Permitted Exception.


(c) All taxes, water rates or charges, sewer rents and assessments, plus
interest and penalties thereon, which on the Closing Date are liens against the
Real Property and which Seller is obligated to pay and discharge will be
credited against the Purchase Price (subject to the provision for apportionment
of taxes, water rates and sewer rents herein contained) and shall not be deemed
a Title Defect. If on the Closing Date there shall be security interests filed
against the Real Property, such items shall not be Title Defects if (i) the
personal property covered by such security interests is no longer in or on the
Real Property, (ii) such personal property is owned or leased by the Tenant, or
(iii) the security interest was filed more than five (5) year prior to the
Closing Date and was not renewed.


(d) If on the Closing Date the Real Property shall be affected by any lien which
Seller has elected to attempt to remove or is otherwise obligated to remove
pursuant to the express provisions of this Agreement, then Seller shall not be
required to discharge or satisfy the same of record provided that Escrow Agent
either omits the lien as an exception from the Title Commitment or insures
against collection thereof from out of the Real Property, and a credit is given
to Purchaser for the recording charges for a satisfaction or discharge of such
lien.


(e) No franchise, transfer, inheritance, income, corporate or other tax open,
levied or imposed against Seller or any former owner of the Property, that may
be a lien against the Property on the Closing Date, shall be an objection to
title if the Escrow Agent insures against




--------------------------------------------------------------------------------



collection thereof from or out of the Real Property and/or the Improvements, and
provided further that Seller deposits with the Escrow Agent a sum of money or a
parental guaranty reasonably sufficient to secure a release of the Property from
the lien thereof. If a search of title discloses judgments, bankruptcies, or
other returns against other persons having names the same as or similar to that
of Seller, Seller will deliver to Purchaser an affidavit stating that such
judgments, bankruptcies or other returns do not apply to Seller, and such search
results shall not be deemed Title Defects.


Section 6.3     Title Defect.


(a) In the event Seller receives notice of any Title Defect within the time
periods required under Section 6.2 above ("Title Defect Notice"), Seller shall
notify Purchaser within ten (I 0) days after receiving the Title Defect Notice
whether Seller will attempt to remove the Title Defect, in which event the
Scheduled Closing Date shall be extended to the extent reasonably necessary for
up to thirty (30) days. If Seller (i) fails to so notify Purchaser within such
ten (I 0) day period that it elects to attempt to remove the Title Defect, (ii)
notifies Purchaser within such period that it will not attempt to remove such
title Defect, or (iii) having elected to attempt to do so, Seller is unable to
effect such cure within the thirty (30) day extension period set forth above,
then Purchaser shall have the right, by written notice given to Seller within
five (5) days after receiving Seller's notice of its election not to remove the
Title Defects (or, if no such notice is given, within five (5) days after the
expiration of the ten (10) day period in which Seller had the right to elect to
attempt to remove the Title Defects), or, if applicable, within five (5) days
after the expiration of the thirty (30) day extension period, to (x) waive the
Title Defect and close title in accordance with the provisions of this Agreement
on the Scheduled Closing Date (if the Scheduled Closing Date is then being
extended pursuant to this Section 6.3, then the extension shall end, and the
Scheduled Closing Date shall occur, on the fifth (5th) Business Day after giving
written notice of such waiver to Seller), or (y) terminate this Agreement, in
which case Purchaser shall receive a prompt refund of the Earnest Money Deposit,
together with all interest which has accrued thereon, and except with respect to
the Termination Surviving Obligations, this Agreement shall be null and void and
the parties shall have no further obligations to each other under this
Agreement. If Purchaser fails to elect to terminate this Agreement by notice
given to Seller within such five (5) day period, then Purchaser shall be deemed
to have waived such Title Defect, and Purchaser shall close title in accordance
with the provisions of this Agreement on the Scheduled Closing Date (if the
Scheduled Closing Date is then being extended pursuant to this Section 6.3, then
the extension shall end, and the Scheduled Closing Date shall occur, on the
fifth (5th) Business Day after the expiration of such five (5) day period).


Notwithstanding any provision of this Article VI to the contrary, Seller shall
be obligated to cure exceptions to title to the Property, in the manner
described above, relating to liens and security interests securing any
financings of Seller, and any mechanic's liens resulting from work at the


Property commissioned by Seller or a Seller Affiliate; provided, however, that
any such mechanic's lien may be cured by bonding in accordance with New Jersey
law.




ARTICLE VII




--------------------------------------------------------------------------------



INTERIM OPERATING COVENANTS


Section 7.1 Interim Operating Covenants. From the Effective Date until Closing,
Seller shall continue to perform its obligations and enforce its rights and
Tenant's obligations under the Lease in the ordinary course of Seller's business
and substantially in accordance with Seller's past and present practice.


Section 7.2 Amendment of Master Deed. Seller shall have the right, but not the
obligation, to enter into, or cause 55 Corporate Drive Condominium Association,
LLC to enter into, an amendment of the Master Deed substantially in the form
attached hereto as Exhibit C. Purchaser shall not unreasonably withhold,
condition or delay its consent to any modifications of the amendment of the
Master Deed attached hereto as Exhibit C. Any notice of disapproval of any such
modifications shall set forth the reasons that such modifications are not
acceptable to Purchaser and proposed revisions which will render such
modifications acceptable to Purchaser. If Purchaser fails to disapprove any
proposed modifications of the amendment of Master Deed within five (5) Business
Days after notice from Seller, then Purchaser shall be deemed to have approved
such modifications. Seller shall have the right, but not the obligation, on or
before the Closing Date to record an amendment of the Master Deed in accordance
with this Section 7.2 in the Somerset County Clerk's Office. In the alternative,
Seller shall have the right, but not the obligation, to deliver an amendment of
the Master Deed in accordance with this Section 7.2 to Escrow Agent at the
Closing, whereupon Purchaser shall cause Escrow Agent to record such amendment
of the Master Deed in the Somerset County Clerk's Office prior to recordation of
the Deed.


Section 7.3 Maintenance Bond. Pursuant to the New Jersey Municipal Land Use Law
and certain development approvals granted, and resolutions adopted, by the
Township of Bridgewater (the "Township") in connection with the development of
Unit IV, Seller posted a two-year maintenance bond with the Township with
respect to certain site improvements and placed money in escrow with the
Township (collectively, the "Bond and Escrows") to cover the estimated cost of
inspecting those site improvements at the expiration of the bonding period.
After the date hereof and prior to the Closing, Seller shall have the right to
perform, and to require the Tenant to perform, any and all work required by the
Township necessary to cause the cancellation and release of the Bond and Escrows
to Seller (any and all such work hereinafter referred to as the "Work"). If, as
of the Closing Date, the Bond and Escrows have not been cancelled and released
to Seller, then after the Closing (i) Purchaser shall use commercially
reasonable efforts to cause the Tenant to perform the Work (to the extent such
Work is the obligation of Tenant pursuant to the Lease or the Master Deed), (ii)
Seller shall have the right to maintain an enforcement action against the Tenant
to cause the Tenant to perform the Work (to the extent such Work is the
obligation of Tenant pursuant to the Lease or the Master Deed); provided,
however, in no event may Seller seek to terminate the Lease or Tenant's
occupancy thereunder or threaten to do so, and (iii) subject to (a) the rights
of Tenant under the Lease, and (b) satisfaction of the Entry Requirements,
Seller shall have the right to access the Property and to perform the Work. As
used herein, the "Entry Requirements" shall include delivery to Purchaser prior
to entry upon the Property of evidence of (i) commercial general liability
(occurrence) insurance on terms and in amounts reasonably satisfactory to
Purchaser, and (ii) Workers' Compensation insurance in statutory limits for its
employees (if any) and in amounts reasonably acceptable to Purchaser, and, in
the case of the commercial general liability insurance, insuring Purchaser, any
lender to Purchaser, Purchaser's property manager and such other parties as
Purchaser shall reasonably request as additional insureds, and covering any
accident or event arising in connection with the presence of Seller or any of
Seller's Affiliates on the Property. Seller shall indemnify, defend and hold
Purchaser and Purchaser's Affiliates harmless for, from and against any and all
Losses to the extent arising out of such entry, or performance of the Work, by
Seller or Seller's agents, employees, contractors or representatives. If the
Bond and Escrows are released to Purchaser, Purchaser shall immediately return
the Bond and Escrows to Seller, it being




--------------------------------------------------------------------------------



understood that Seller reserves the right to receive the Bond and Escrows. The
terms of this Section 7.3 shall survive the Closing.




Section 7.4 SNDA. Within three (3) Business Days after receiving a request
therefor from Purchaser, Seller shall request that Tenant execute, have
acknowledged and deliver, prior to the Closing Date, a subordination,
non-disturbance and attornment agreement in the form required by the Lease
("SNDA"). Purchaser shall provide such SNDA to Seller simultaneously with its
request for Seller to seek to have it executed by Tenant. Seller shall use
commercially reasonable efforts (which, for the avoidance of doubt, do not
include the obligation to pay any amounts, incur any obligations or liabilities
or initiate any legal action) to have Tenant execute the SNDA; provided,
however, the Scheduled Closing Date shall not be delayed, and Purchaser's
obligations to close title shall not be affected, by Tenant's failure to execute
the SNDA.


ARTICLE VIII REPRESENTATIONS AND WARRANTIES


Section 8.1 Seller's Representations and Warranties. Subject to the limitations
set forth below in this Section 8.1 and in Section 8.3 of this Agreement, the
following constitute the sole representations and warranties of Seller to
Purchaser, which representations and warranties shall be true and accurate in
all material respects as of the Effective Date and the expiration of the
Evaluation Period and, solely with respect to the Strict Representations, as of
the Scheduled Closing Date:


(a) Status. Seller is a limited liability company, duly organized and validly
existing under the laws of the State of Delaware.


(b) . Authority. The execution and delivery of this Agreement and the
performance of Seller's obligations hereunder have been or will be du1y
authorized by all necessary action on the part of Seller, and this Agreement
constitutes the legal, valid and binding obligation of Seller.


(c) Non-Contravention. The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby will not
violate any judgment, order, injunction, decree, regulation or ruling of any
court or Authority or conflict with, result in a breach of, or constitute a
default under the organizational documents of Seller, any note or other evidence
of indebtedness, any mortgage, deed of trust or indenture, or any lease or other
material agreement or instrument to which Seller is a party or by which it is
bound.


(d) Suits and Proceedings. To Seller's Knowledge, there are no legal actions,
suits or similar proceedings pending and served, or threatened in writing
against Seller or the Property which (i) are not adequately covered by existing
insurance and (ii) if adversely determined, would have a material adverse effect
on (x) the continued operation of the Property as currently operated, (y)
Seller's ability to consummate the transactions contemplated hereby, or (iii)
the value of the Property.


(e) . Environmental Reports. The copies of the environmental reports and studies
that Seller shall make available to Purchaser and/or its consultants for review
pursuant to Section 5.2 above




--------------------------------------------------------------------------------



constitute all of the environmental reports and studies that Seller has in its
possession or control with respect to the Real Property. Seller makes no
representation or warranty, however, as to the accuracy or completeness of the
content of such reports or studies or as to whether Purchaser has the legal
right to rely on such reports or studies.


(f) Leasing Commission Agreements. A true, correct and complete copy of the
Leasing Commission Agreement shall be made available to Purchaser for review
pursuant to Section 5.2 of this Agreement. All amounts due and payable under the
Leasing Commission Agreement have been paid in full or will be paid in full
prior to the Scheduled Closing Date.


(g) Non-Foreign Entity. Seller is not a "foreign person" or "foreign
corporation" as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.


(h) Tenant and Lease. The Tenant is the only tenant of the Property. To Seller's
Knowledge: (i) the Lease constitutes all of the agreements between Seller and
the Tenant or Guarantor with respect to the Tenant's use and occupancy of the
Property, and (ii) Seller has made available to Purchaser, and will make
available to Purchaser in accordance with Section 5.2, a true, accurate and
complete copy of the Lease for review and copying by Purchaser.


(i) Service Contracts. Seller is not a party to any service contract that might
affect the Real Property after the Closing.


(j) Anti-Terrorism. Neither Seller, nor any member of Seller nor any of their
respective officers, directors, or members is named by any Executive Order of
the United States Treasury Department as a terrorist, a "Specially Designated
National and Blocked Person," or any other banned or blocked person, entity,
nation or transaction pursuant to any law, order, rule or regulation that is
enforced or administered by the Office of Foreign Assets Control (collectively,
an "Identified Terrorist".) Seller is not engaging in this transaction on the
behalf of any Identified Terrorist.






(k) Status Under Master Deed. Seller has no Knowledge, and has not received
written notice, that there are any outstanding assessments by the Condo
Association against the Real Property under the Master Deed or other outstanding
amounts due from Seller to the Condo Association or another unit owner under the
Master Deed, and Seller has no Knowledge, and has not received written notice,
that Seller is currently in breach of its obligations under the Master Deed. To
Seller's Knowledge, the Master Deed has not been modified or amended, except for
any modifications or amendments identified in the definition of "Master Deed"
hereunder or other modifications or amendments of record.




(I) Knowledge. Stephen Trapp is the primary Seller representative having direct
knowledge of the operation and condition of the Property and the facts and
circumstances with respect to which the representations and warranties are made
in this Agreement.


(m) Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Seller or the performance by Seller
of the transactions contemplated hereby.






--------------------------------------------------------------------------------



(n) ISRA. Seller has no Knowledge that the Real Property has been used to
refine, produce, store, handle, transfer or process any Hazardous Substances,
except as disclosed in the Environmental Reports or as permitted under the Lease
and except as customarily occurs in connection with the construction, use and
operation of commercial office buildings and associated improvements. The term
"Environmental Reports" means the reports and studies referenced in clause (e)
of Section 8.1.


If, before the expiration of the Evaluation Period, Seller acquires Knowledge of
any fact or condition which constitutes a material change in any of the
representations and warranties set forth in Section 8.1, Seller shall (a)
promptly notify Purchaser in writing of such fact or condition, and (b) have the
right to cure such fact or condition before the Closing, and the existence of
such fact or condition shall not be a ground for Purchaser terminating this
Agreement, provided that (i) Seller, promptly, after discovering the fact or
condition, assures Purchaser in writing that Seller is capable of curing, and
intends to cure, such fact or condition prior to the Closing and (ii) Seller
acts diligently to cure the fact or condition and completes such cure prior to
the Scheduled Closing Date. Subject to Seller's right to cure as set forth in
the preceding sentence, provided a material change in any representation or
warranty is not the result of the willful breach of this Agreement by Seller and
does not relate to a Strict Representation, Purchaser's exclusive remedy upon
being advised of any material change in the representations and warranties shall
be the termination of this Agreement. If Purchaser desires to terminate this
Agreement due to a material change in any representation or warranty, Purchaser
shall notify Seller within five (5) Business Days after receipt of a notice from
Seller advising of any such change, whereupon, the Earnest Money Deposit shall
be returned to Purchaser and, except as expressly provided herein, this
Agreement and all rights and obligations of the respective parties hereunder
shall be null and void. For the avoidance of doubt, Purchaser shall have no
right to terminate this Agreement on account of (and Seller shall have no
liability in connection with) any change in a representation or warranty
occurring after the expiration of the Evaluation Period, unless the change
relates to a Strict Representation or is caused by a willful breach of this
Agreement by Seller.


Section 8.2     Purchaser's     Representations     and     Warranties.
Purchaser
represents and warrants to Seller the following:




(a) Status. Purchaser is a duly organized and validly existing limited liability
company under the laws of the State of Arizona.


(b) Authority. The execution and delivery of this Agreement and the performance
of Purchaser's obligations hereunder have been duly authorized by all necessary
action on the part of Purchaser and this Agreement constitutes the legal, valid
and binding obligation of Purchaser.


(c) Non-Contravention. The execution and delivery of this Agreement by Purchaser
and the consummation by Purchaser of the transactions contemplated hereby will
not violate any judgment, order, injunction, decree, regulation or ruling of any
court or Authority or conflict with, result in a breach of or constitute a
default under the organizational documents of Purchaser, any note or other
evidence of indebtedness, any mortgage, deed of trust or indenture, or any lease
or other material agreement or instrument to which Purchaser is a party or by
which it is bound.


(d) Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with




--------------------------------------------------------------------------------



the execution and delivery of this Agreement by Purchaser or the performance by
Purchaser of the transactions contemplated hereby.


(e) Anti-Terrorism. Neither Purchaser, nor any officer, director, shareholder,
partner, investor or member of Purchaser is an Identified Terrorist. Purchaser
is not engaging in this transaction on the behalf of, either directly or
indirectly, any Identified Terrorist.


Section 8.3 Survival of Representations, Warranties and Covenants. The
representations and warranties of Seller set forth in Section 8.1 or elsewhere
in this Agreement will survive the Closing for a period of nine (9) months,
after which time they will merge into the Deed. Purchaser will not have any
right to bring any action against Seller as a result of any breach of such
representations or warranties unless and until the aggregate amount of all
liabilities and losses arising out of all such breaches exceeds Fifty Thousand
Dollars ($50,000). In addition, in no event will Seller's liability for all such
breaches exceed, in the aggregate, the sum of Two Million Dollars ($2,000,000).
Seller shall have no liability with respect to any of Seller's representations
or warranties herein if, prior to the Closing, Purchaser obtains actual
knowledge (from whatever source, including, without limitation, as a result of
Purchaser's due diligence tests, investigations and inspections of the Property,
the Tenant's estoppel certificate, or written disclosure by Seller or Seller's
agents and employees) that any of Seller's representations or warranties herein
are inaccurate, and Purchaser nevertheless consummates the transaction
contemplated by this Agreement. Except as set forth in the final sentence of
this Section 8.3, Purchaser shall conclusively be deemed to have actual
knowledge that a representation or warranty was inaccurate if (i) Purchaser or
any of its directors, officers, employees, agents, consultants or
representatives had actual knowledge that the representation or warranty was
inaccurate, incomplete or misleading, or had actual knowledge of any information
or fact which would render the representation or warranty inaccurate, incomplete
or misleading, or (ii) this Agreement, any Exhibit or any Documents made
available through the Data Room in accordance with Section 5.2, or any studies,
tests, analysis, investigations or reports prepared by or for Purchaser, its
employees, agents, attorneys, accountants, investors or other representatives
contains infom1ation which is inconsistent with a representation or warranty.
The Closing Surviving Obligations and the Termination Surviving Obligations will
survive Closing without limitation unless a specified period is otherwise
provided in this Agreement. All other covenants and agreements made or
undertaken by Seller under this Agreement, unless otherwise specifically
provided herein, will not survive the Closing but will be merged into the Deed
and other Closing documents delivered at the Closing. Notwithstanding anything
to the contrary contained in this Section 8.3, as to the content of Documents
made available to Purchaser through the Data Room, Purchaser shall not be deemed
to have actual knowledge thereof nor that a representation or warranty of Seller
made herein is inaccurate to the extent that such content is contradictory to a
representation or warranty of Seller set forth in this Agreement and Seller had
Knowledge of such inaccuracy.




ARTICLE IX
CONDITIONS PRECEDENT TO CLOSING


Section 9.1 Conditions Precedent to Obligation of Purchaser. The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing Date of all of the following conditions,
any or all of which may be waived by Purchaser in its sole discretion:




--------------------------------------------------------------------------------





(a) Seller shall have delivered to Purchaser all of the items required to be
delivered to Purchaser pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 10.3.


(b) Seller shall have delivered to Purchaser an estoppel certificate executed by
the Tenant and, except as otherwise set forth in this Section
9.l(b), in the form, or, if no form is specified, limited to the substance,
required by
the Lease. Notwithstanding the foregoing sentence, such estoppel certificate
must certify that the full amount of the Building IV Work Allowance (as defined
in the Lease) has been paid to Tenant. In the event that this condition
precedent to Closing is not satisfied on or before the Scheduled Closing Date,
then Seller shall have the right to postpone the Closing for up to fourteen (14)
days to enable Seller to attempt to satisfy this condition precedent.


(c) Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date.


Section 9.2 Conditions Precedent to Obligation to Seller. The obligation of
Seller to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing (or as otherwise provided) of all
of the following conditions, any or all of which may be waived by Seller in it
sole discretion:


(a) Seller shall have received the Purchase Price as adjusted pursuant to, and
payable in the manner provided for, in this Agreement.


(b) Purchaser shall have delivered to Seller all of the items required to be
delivered to Seller pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 1 0.2.


(c) Purchaser shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the Closing Date.


ARTICLE X CLOSING


Section 10.1 Closing. The consummation of the transaction contemplated by this
Agreement by delivery of documents and payments of money shall take place at
2:00 p.m. Eastern Time on the Scheduled Closing Date at the offices of Escrow
Agent. Seller and Purchaser each hereby agrees to reasonably cooperate to
conduct the closing by overnight courier through an escrow arrangement with
Escrow Agent. At Closing, the events set forth in this Article X will occur, it
being understood that the performance or tender of performance of all matters
set forth in this Article X are mutually concurrent conditions which may be
waived by the party for whose benefit they are intended. The acceptance of the
Deed by Purchaser shall be deemed to be full perfom1ance and discharge of each




--------------------------------------------------------------------------------



and every agreement and obligation on the part of Seller to be performed
hereunder unless otherwise specifically provided herein or in the Closing
Documents.


Section 10.2 Purchaser's Closing Obligations. On the Closing Date, Purchaser, at
its sole cost and expense, will deliver the following items to Seller (through
Escrow Agent) at Closing as provided herein:


(a) The Purchase Price, after all adjustments are made as herein provided, by
Federal Reserve wire transfer of immediately available funds, in accordance with
the timing and other requirements of Section 3.3;


(b) Two counterpart originals of the Assignment, duly executed by Purchaser;






(c) Evidence reasonably satisfactory to Escrow Agent that the person executing
the Assignment on behalf of Purchaser has full right, power and authority to do
so;


(d) A counterpart of the Closing Statement, duly executed by Purchaser (a copy
of which will be binding on Purchaser if delivered electronically to Seller and
Escrow Agent at Closing);


(e) Such other documents as may be reasonably necessary or appropriate to effect
the consummation of the transaction which is the subject of this Agreement.


Section 10.3     Seller's Closing Obligations. At the Closing, Seller will
deliver to
Purchaser (through Escrow Agent) the following documents:


(a) A bargain and sale deed with covenants against the grantor's acts (the
"Deed"), duly executed and acknowledged by Seller, conveying to Purchaser the
Real Property and the Improvements subject only to the Permitted Exceptions.
Pursuant to Article 8 of the Master Deed, the Deed shall include the provisions
of Article 8 of the Master Deed, and Purchaser shall be required to countersign
the Deed at Closing in order to acknowledge the powers of attorney granted
pursuant to Article 8 of the Master Deed;


(b) Two counterpart originals of an assignment and assumption of Seller's
interest in the Lease, the Licenses and Permits and any assignable


warranties with respect to the Improvements the ("Warranties"), in the form
attached hereto as Exhibit A (the "Assignment"), duly executed by Seller;


(c) Evidence reasonably satisfactory to Escrow Agent that the person executing
the documents delivered by Seller pursuant to this Section 10.3 on behalf of
Seller has full right, power, and authority to do so;


(d)     A certificate in the form attached hereto as Exhibit




--------------------------------------------------------------------------------



B("Certificate as to Foreign Status") certifying that Seller is not a "foreign
person" as defined in Section 1445 of the Internal Revenue Code of 1986, as
amended;


(e) To the extent that originals are in Seller's possession or control, a
counterpart original of the Lease and original Licenses and Permits, or, to the
extent that originals of any of the foregoing items are not in Seller's
possession or control, a certified true copy of the Lease and copies of the
Licenses and Permits;


(f) A counterpart of the Closing Statement, duly executed by Seller (a copy of
which will be binding if delivered electronically to Purchaser and Escrow Agent
at Closing);


(g) A letter from Seller to Tenant requesting that future rent under the Lease
be paid to Purchaser;


(h)     An executed affidavit of title in the form of Exhibit E; and


(i) Such other documents as may be reasonably necessary or appropriate to effect
the consummation of the transaction which is the subject of this Agreement.


Section 10.4     Prorations.


(a)     Seller and Purchaser agree to adjust, as of 11:59 p.m. on the day
preceding the Closing Date (the "Proration Time"), the following (collectively,
the "Proration Items"):


(i)     Rents, in accordance with Section 10.4(b) below.


(ii) In the event that there shall be any expenses attributable to the
operation, maintenance or ownership of the Property that are not paid directly
by the Tenant under the Lease ("Other Proration Items"), then Seller will be
responsible for the amounts thereof relating to the period up to and including
the Closing Date, and Purchaser will be responsible for the amounts thereof
relating to the period after the Closing Date. Accordingly, to the extent that
Seller prepaid for any Other Proration Items that are attributable to the period
after the Closing Date, Seller will receive a credit therefor at Closing.
Conversely, at Closing, to the extent that Seller has not yet paid for any Other
Proration Items that are attributable to the period on or prior to the Closing
Date, then Purchaser shall receive a credit for such Other Proration Items and
shall pay such expenses when due, or, if past-due at Closing, within seven (7)
days after Closing.




Seller will be charged and credited for the amounts of all of the Proration
Items relating to the period up to and including the Proration Time, and
Purchaser will be charged and credited for all of the Proration Items relating
to the period after the Proration Time. The estimated Closing prorations shall
be set forth on a preliminary closing statement to be prepared by Seller and
submitted to Purchaser prior to the Closing Date (the "Closing Statement"). The
Closing Statement, once agreed upon, shall be signed by Purchaser and Seller.
The prorations shall be paid at Closing by Purchaser to Seller (if the
prorations result in a net credit to Seller) or by Seller to Purchaser (if the
prorations result in a net credit to Purchaser)




--------------------------------------------------------------------------------



by increasing or reducing the cash to be delivered by Purchaser in payment of
the Purchase Price at the Closing. If the actual amounts of the Proration Items
are not known as of the Closing Date, the prorations will be made at Closing on
the basis of the best evidence then available; thereafter, when actual figures
are received, re-prorations will be made on the basis of the actual figures, and
a final cash settlement will be made between Seller and Purchaser. No prorations
will be made in relation to insurance premiums, and Seller's insurance policies
will not be assigned to Purchaser. The provisions of this Section l0.4(a) will
survive the Closing for twelve (12) months.


(b) Purchaser will receive a credit on the Closing Statement for the prorated
amount (as of the Proration Time) of all Rental (as defined below in this
paragraph) previously paid to or collected by Seller and attributable to any
period following the Proration Time. After the Closing, Seller will cause to be
paid or turned over to Purchaser all Rental, if any, received by Seller after
Closing and attributable to any period following the Proration Time. "Rental" as
used herein includes fixed monthly rentals, additional rentals, percentage
rentals, escalation rentals (which include building operation and maintenance
costs and expenses and real estate taxes as provided for under the Lease, to the
extent the same exceeds any expense stop specified in the Lease), retroactive
rentals, all administrative charges, utility charges, tenant or real property or
condominium association dues, and other sums and charges payable by the Tenant
under the Lease. Rental is "Delinquent" when it was due prior to the Closing
Date, and payment thereof has not been made on or before the Proration Time.
Delinquent Rental will not be prorated. Purchaser agrees to use good faith
collection procedures with respect to the collection of any Delinquent Rental,
but Purchaser will have no liability for the failure to collect any such amounts
and will not be required to pursue legal action to enforce collection of any
such amounts owed to Seller by the Tenant. Seller reserves the right to pursue a
collection action against the Tenant for Delinquent Rental; provided, however,
in no event may Seller seek to terminate the Lease or Tenant's occupancy
thereunder or threaten to do so. All sums collected by Purchaser from and after
Closing from the Tenant will be applied first to amounts due from the Tenant for
the month of Closing, then to current amounts due subsequent to Closing, then to
amounts owed by the Tenant to Seller. Purchaser and Seller shall promptly remit
to the other any sums received by either party that are due to the other
pursuant to this Section 10.4(b).


(c) Seller and Purchaser hereby acknowledge that, pursuant to the terms of the
Fourth Amendment to Lease, the Basic Rent was increased, which increase in Basic
Rent is retroactive to the Basic Rent Commencement Date (as defined in the
Lease). Supplementing the terms of Section 10.4(b), Seller reserves the right to
pursue a collection action against Tenant for any increased Basic Rent due to
Seller for the period prior to the Closing; provided, however, in no event may
Seller seek to terminate the Lease or Tenant's occupancy thereunder or threaten
to do so. Notwithstanding the terms of Section 10.4(b), if after the Closing
Purchaser receives any increased Basic Rent due with respect to the period prior
to the Closing, then Purchaser shall immediately remit such amount to Seller, it
being understood that any increased Basic Rent due with respect to the period
prior to the Closing pursuant to the Fourth Amendment to Lease shall remain the
property of Seller and shall not be applied against any Rental due after the
Closing.




Section 10.5 Costs of Title Company and Closing Costs. Costs incurred in
connection with this transaction will be allocated as follows:


(a) Seller shall pay (i) Seller's attorney's fees; (ii) one-half (1/2) of any
escrow fees payable to the Escrow Agent; (iii) the cost to prepare and record
discharges of any encumbrances that Seller is removing pursuant to the terms of
this Agreement;




--------------------------------------------------------------------------------



(iv) one-half of any costs incurred in connection with the transfer of the
Warranties; and (v) all realty transfer fees and taxes which by law are payable
by sellers of property.


(b) Purchaser shall pay (i) Purchaser's attorney's fees; (ii) the cost of
recording the Deed to the Real Property and any other documents, other than the
cost to record discharges of any encumbrances that Seller is removing pursuant
to the terms of this Agreement; (iii) the cost of all title searches and title
insurance premiums; (iv) one-half (112) of any escrow fees payable to the Escrow
Agent; (v) the cost of any updated survey that Purchaser elects to obtain; (vi)
one-half of any costs incurred in connection with the transfer of the
Warranties; and (vii) all realty transfer fees and taxes which by law are
payable by purchasers of property, including, without limitation, the "Mansion
Tax".


(c) Any other costs and expenses of Closing not provided for in this Section
10.5 shall be allocated between Purchaser and Seller in accordance with the
custom in the area in which the Property is located.


Section 10.6 Like-Kind Exchange. Purchaser hereby acknowledges that Seller may
now or hereafter desire to enter into a partially or completely nontaxable
exchange (a "Section 1031 Exchange") involving the Property (and/or any one or
more of the properties comprising the Property) under Section 1031 of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder. In connection therewith, and notwithstanding anything
herein to the contrary, Purchaser shall cooperate with Seller and shall take,
and consent to Seller taking, any action in furtherance of effectuating a
Section 1031 Exchange (including, without limitation, any action undertaken
pursuant to Revenue Procedure 2000-37, 2000-40 IRB, as may hereafter be amended
or revised (the "Revenue Procedure")), including, without limitation, (a)
permitting Seller or an "exchange accommodation titleholder" (within the meaning
of the Revenue Procedure) ("EAT") to assign, or cause the assignment of, this
Agreement and all of Seller's rights hereunder with respect to any or all of the
Property to a "qualified intermediary" (as defined in Treasury Regulations
Section 1.1031(k)-1(g)(4)(iii)) (a "Q!"); (b) permitting Seller to assign this
Agreement and all of Seller's rights and obligations hereunder with respect to
any or all of the Property and/or to convey, transfer or sell any or all of the
Property, to (i) an EAT; (ii) any one or more limited liability compm1ies
("LLCs") that are wholly-owned by an EAT; or (iii) any one or more LLCs that are
wholly-owned by Seller and/or any Affiliate of Seller and to thereafter permit
Seller to assign its interest in such one or more LLCs to an EAT; and (c)
pursuant to the terms of this Agreement, having any or all of the Property
conveyed by an EAT or any one or more of the LLCs referred to in (b)(ii) or
(b)(iii) above, and allowing for the consideration therefor to be paid by an
EAT, any such LLC or a QI; provided, however, that Purchaser shall not be
required to delay the Closing or incur additional expense; and provided further
that Seller shall provide whatever safeguards are reasonably requested by
Purchaser, and not inconsistent with Seller's desire to effectuate a Section
1031 Exchange involving any of the Property, to ensure that all of Seller's
obligations under this Agreement shall be satisfied in accordance with the terms
thereof.






ARTICLE XI CONDEMNATION AND CASUALTY
Section 11.1 Casualty. If, prior to the Closing Date, all or a Significant
Portion of the Real Property and Improvements is destroyed or damaged by fire or
other casualty, then




--------------------------------------------------------------------------------



Purchaser shall have the right to terminate this Agreement upon notice to Seller
within fifteen (15) days after such damage or destruction (time being of the
essence with respect to such notice). If this Agreement is so terminated, the
Earnest Money Deposit and all interest accrued thereon will be returned to
Purchaser and thereafter neither Seller nor Purchaser will have any further
rights or obligations to the other hereunder except with respect to the
Termination Surviving Obligations. If less than a Significant Portion of the
Real Property and Improvements is destroyed or damaged as aforesaid or a
Significant Portion of the Real Property and Improvements is destroyed or
damaged and Purchaser does not elect to terminate this Agreement, the parties
will proceed to Closing pursuant to the terms hereof without abatement of the
Purchase Price, and Seller's insurance proceeds shall be disbursed and applied
for the benefit of Purchaser in accordance with the terms and conditions of the
Lease, which obligation shall survive Closing; provided, however, that, at
Closing, Purchaser shall receive a credit against the Purchase Price in the
amount of any deductible under Seller's insurance policy.


Section 11.2 Condemnation of Property. In the event that a condemnation or
eminent domain proceeding is commenced against the Property or any part thereof,
and it results in the Lease being terminated pursuant to the terms thereof, then
this Agreement shall automatically terminate. If this Agreement is so
terminated, the Earnest Money Deposit and all interest accrued thereon will be
returned to Purchaser and thereafter neither Seller nor Purchaser will have any
further rights or obligations to the other hereunder except with respect to the
Termination Surviving Obligations. If the Lease is not so terminated, the
parties will proceed to Closing pursuant to the terms hereof without abatement
of the Purchase Price, except that the Seller shall assign and/or pay over or
credit to Purchaser at Closing all right, title and interest of Seller in and to
any net compensation paid or to be paid to the owner of the Property as a result
of such condemnation.


ARTICLE XII CONFIDENTIALITY


Section 12.1 Confidentiality. Seller and Purchaser each expressly acknowledge
and agree that the transactions contemplated by this Agreement and the terms,
conditions, and negotiations concerning the same will be held in the strictest
confidence by each of them and, except as otherwise set forth in Section 5.2(b),
will not be disclosed by either of them except to their respective legal
counsel, accountants, consultants, officers, directors, and except and only to
the extent that such disclosure may be necessary for their respective
performances hereunder. Purchaser further acknowledges and agrees that, unless
and until the Closing occurs, all information obtained by Purchaser in
connection with the Property will not be disclosed by Purchaser to any third
persons without the prior written consent of Seller. Nothing contained in this
Article XII will preclude or limit either party to this Agreement from
disclosing or accessing any information otherwise deemed confidential under this
Article XII in response to lawful process or subpoena or other valid or
enforceable order of a court of competent jurisdiction or any filings with
governmental authorities required by reason of the transactions provided for
herein or otherwise required pursuant to an opinion of counsel. In addition,
prior to, at or after Closing, any release to the public of information with
respect to the sale contemplated herein or any matters set forth in this
Agreement will be made only in a form approved by Purchaser and Seller and their
respective counsel, which approval shall not be unreasonably withheld or
delayed. The provisions of this Article XII will survive the Closing or any
termination of this Agreement.










--------------------------------------------------------------------------------



ARTICLE XIII REMEDIES


Section 13.1 Default by Seller. In the event the Closing and the transactions
contemplated hereby do not occur as herein provided by reason of any default of
Seller, Purchaser may, as Purchaser's sole and exclusive remedy, elect by notice
to Seller within ten (10) Business Days following the Scheduled Closing Date,
either of the following: (a) terminate this Agreement, in which event Seller
will reimburse Purchaser's actual, reasonable out-of­ pocket transaction costs
up to $75,000.00 and Purchaser will receive from the Escrow Agent the Earnest
Money Deposit, together with all interest accrued thereon, whereupon Seller and
Purchaser will have no further rights or obligations under this Agreement,
except with respect to the Termination Surviving Obligations; or (b) seek to
enforce specific performance of Seller's obligation to convey the Property to
Purchaser in accordance with the terms and conditions of this Agreement (it
being understood and agreed that the remedy of specific performance shall not be
available to enforce other obligations of Seller hereunder). Notwithstanding the
forgoing, if Purchaser elects to terminate this Agreement pursuant to clause (a)
above, or is deemed to have so terminated this Agreement, on account of Seller
voluntarily having transferred title to the Real Property to a third party in
willful violation of this Agreement and thereby rendering specific performance
unobtainable, then Purchaser shall have the right to seek, in addition to the
$75,000.00 of out-of-pocket transaction costs, any actual direct damages (which,
for the avoidance of doubt, shall include the amount by which the sales price to
such third party exceeds the Purchase Price hereunder, but shall exclude
consequential damages) to which Purchaser is entitled at law, provided that the
aggregate amount of such transaction costs and damages shall not exceed an
amount equal to the Earnest Money Deposit. Purchaser expressly waives its rights
to seek damages in the event of Seller's default hereunder, except as expressly
set forth in the preceding sentence. Purchaser shall be deemed to have elected
to terminate this Agreement pursuant to clause (a) above if Purchaser fails to
file suit for specific performance against Seller in a court having jurisdiction
in the county and state in which the Property is located on or before sixty (60)
days following the Scheduled Closing Date. Notwithstanding the foregoing,
nothing contained in this Section 13.1 will limit Purchaser's remedies at law,
in equity or as herein provided in pursuing remedies for a breach by Seller of
any of the Termination Surviving Obligations or Closing Surviving Obligations.


Section 13.2 Default by Purchaser. In the event the Closing and the consummation
of the transactions contemplated herein do not occur as provided herein by
reason of any default of Purchaser, Purchaser and Seller agree it would be
impractical and extremely difficult to prove the damages which Seller may
suffer. Purchaser and Seller hereby agree that (a) an amount equal to the
Earnest Money Deposit, together with all interest accrued thereon, is a
reasonable estimate of the total net detriment Seller would suffer in the event
Purchaser defaults and fails to complete the purchase of the Property, and (b)
such amount will be the full, agreed and liquidated damages for Purchaser's
default and failure to complete the purchase of the Property, and will be
Seller's sole and exclusive remedy (whether at law or in equity) for any default
of Purchaser resulting in the failure of consummation of the Closing, whereupon
this Agreement will terminate and Seller and Purchaser will have no further
rights or obligations hereunder, except with respect to the Termination
Surviving Obligations. The payment of such amount as liquidated damages is not
intended as a forfeiture or penalty but is intended to constitute liquidated
damages to Seller. Notwithstanding the foregoing, nothing contained herein will
limit Seller's remedies at law, in equity, or as herein provided in the event of
a breach by Purchaser of any of the Termination Surviving Obligations or Closing
Surviving Obligations.






--------------------------------------------------------------------------------



ARTICLE XIV NOTICES
Section 14.1 Notices.
(a) All notices or other communications required or permitted hereunder shall be
in writing, and shall be given by any nationally recognized overnight delivery
service with proof of delivery, facsimile or electronic mailing of a ".pdf' copy
thereof, provided that a copy thereof also be delivered by nationally recognized
overnight delivery service to the extent such notice is given by facsimile or
electronic mail, sent to the intended addressee at the address set forth below,
or to such other address or to the attention of such other person as the
addressee will have designated by written notice sent in accordance herewith.
Unless changed in accordance with the preceding sentence, the addresses for
notices given pursuant to this Agreement will be as follows:
If to Purchaser:    Series C, LLC
c/o Cole Real Estate Investments
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Legal Department
Tel.: (602) 778-8700
Fax: (480) 449-7012
E-Mail: dhaug@colecapital.com


with a copy to:     Snell & Wilmer L.L.P. One Arizona Center
400 E. Van Buren Street
Phoenix, AZ 85004
Attn: Kevin T. Lytle, Esq.
Tel.: (602) 382-6065
Fax:(602)382-6070
E-mail: klytle@swlaw.com




If to Seller:     55 Corporate Unit IV LLC
c/o Mack-Cali Realty Corporation
343 Thornall Street
Edison, New Jersey 08837-2206
with separate notices to the attention of:


Mr. Mitchell E. Hersh
Fax:     732-205-9040
E-Mail: mhersh@mack-cali.com and
Roger W. Thomas, Esq. Fax:     732-205-9015
E-Mail: rthomas@mack-cali.com


with a copy to:      Michael E. Rothpletz, Jr., Esq.
Drinker Biddle & Reath LLP
500 Campus Drive




--------------------------------------------------------------------------------



Florham Park, New Jersey 07932
Fax: 973-360-9831
E-Mail: michael.rothpletz@dbr.com


If to Escrow Agent:     First American Title Insurance Company
2425 E. Camelback Road, Suite 300
Phoenix, AZ 85016
Attn:     Mr. Brandon Grajewski
Tel.:     (602) 567-8145
Fax:     (602) 567-8101
E-Mail: bgrajewski@firstam.com


(b) Notices given by facsimile or electronic mail shall be deemed received and
effective upon the day of transmission (provided transmission occurs on a
Business Day prior to 9:00 p.m. in the time zone of the recipient), while
overnight delivery service as aforesaid shall be deemed received and effective
on the first Business Day following such dispatch. Notices may be given by
counsel for the parties described above, and such notices shall be deemed given
by said party, for all purposes hereunder.


ARTICLE XV ASSIGNMENT


Section 15.1     Assignment: Binding Effect. Except in accordance with this
Section
15.1, Purchaser will not have the right to assign this Agreement. After the
expiration of the Evaluation Period, Purchaser shall have the right to assign
this Agreement to an Affiliate of Purchaser, provided (a) written notice of the
proposed assignment (including the name of the assignee) is delivered to Seller
not less than five (5) Business Days prior to the Scheduled Closing Date, (b) an
originally executed assignment and assumption agreement, in form reasonably
satisfactory to Seller, is delivered to Seller and Escrow Agent prior to Closing
pursuant to which the assignee assumes all obligations and liabilities of
Purchaser under this Agreement, and (c) Purchaser shall remain primarily liable
hereunder as a principal (and not a guarantor or surety) for all obligations and
liabilities arising or accruing through the completion of the Closing,
including, without limitation, the payment of the Purchase Price to Seller and
the performance of the other conditions precedent to Seller's obligation to
consummate the Closing; provided, however, if the Closing occurs and the
Purchaser has complied with all of its obligations hereunder through the
Closing, the Purchaser (but not its assignee) shall be relieved of all
obligations of Purchaser arising under this Agreement before, on and after such
Closing.






ARTICLE XVI BROKERAGE


Section 16.1 Brokers. Seller has retained Eastdil Secured, L.L.C. ("Broker") in
connection with this sale of the Property. If the Closing occurs, Seller agrees
to pay Broker a brokerage commission pursuant to a separate agreement by and
between Seller and Broker. Seller shall indemnify, defend and hold Purchaser
harmless from and against any and all loss, cost, damage, liability or expense,
including reasonable attorneys' fees, which Purchaser may sustain, incur or be




--------------------------------------------------------------------------------



exposed to by reason of a claim for a fee or commission resulting from any other
such claim made through or under Seller or Seller's breach of this obligation.
Purchaser represents that it has not dealt with any brokers, finders or salesmen
in connection with this transaction other than Broker, and agrees to indemnify,
defend and hold Seller harmless from and against any and all loss, cost, damage,
liability or expense, including reasonable attorneys' fees, which Seller may
sustain, incur or be exposed to by reason of a claim for a fee or commission
resulting from this representation being untrue or inaccurate in any material
respect. The provisions of this Article XVI will survive the Closing or
termination of this Agreement.


ARTICLE XVII ESCROW AGENT


Section 17.1    Escrow.


(a) Escrow Agent will hold the Earnest Money Deposit in escrow in an
interest-bearing account of the type generally used by Escrow Agent for the
holding of escrow funds until the earlier of (i) the Closing, or (ii) the
termination of this Agreement in accordance with any right hereunder. In the
event Purchaser has not terminated this Agreement by the end of the Evaluation
Period, the Earnest Money Deposit shall be non-refundable to Purchaser except in
certain limited circumstances expressly set forth elsewhere in this Agreement,
but shall be credited against the Purchase Price at the Closing. All interest
earned on the Earnest Money Deposit shall be paid to and be for the benefit of
Purchaser unless the Earnest Money Deposit is paid to Seller as liquidated
damages pursuant to this Agreement. In the event this Agreement is terminated
prior to the expiration of the Evaluation Period, the Initial Earnest Money
Deposit and all interest accrued thereon will be returned by the Escrow Agent to
Purchaser. In the event the Closing occurs, the Earnest Money Deposit will be
released to Seller, and Purchaser shall receive all of the interest earned on
the Earnest Money Deposit. In all other instances, Escrow Agent shall not
release the Earnest Money Deposit to either party until Escrow Agent has been
requested by Seller or Purchaser to release the Earnest Money Deposit and has
given the other party five (5) Business Days to dispute, or consent to, the
release of the Earnest Money Deposit. Purchaser represents that its tax
identification number, for purposes of reporting the interest earnings, is
43-1987351.


(b) Escrow Agent shall not be liable to any party for any act or omission,
except for bad faith, gross negligence or willful breach or misconduct, and the
parties agree to indemnify Escrow Agent and hold Escrow Agent harmless from any
and all other claims, damages, losses or expenses arising in connection
herewith. The parties acknowledge that Escrow Agent is acting solely as
stakeholder for their mutual convenience. In the event Escrow Agent receives
written notice of a dispute between the parties with respect to the Earnest
Money Deposit and the interest earned thereon (the "Escrowed Funds"), Escrow
Agent shall not be bound to release and deliver the Escrowed Funds to either
party but may either (i) continue to hold the Escrowed Funds until otherwise
directed in a writing signed by all parties hereto or (ii) deposit the Escrowed
Funds with the clerk of any court of competent jurisdiction. Upon such deposit,
Escrow Agent will be released from all duties and responsibilities hereunder.
Escrow Agent shall have the right to consult with separate counsel of its own
choosing (if it deems such




--------------------------------------------------------------------------------



consultation advisable) and shall not be liable for any action taken, suffered
or omitted by it in accordance with the advice of such counsel.


(c) Escrow Agent shall not be required to defend any legal proceeding which may
be instituted against it with respect to the Escrowed Funds, the Property or the
subject matter of this Agreement unless requested to do so by Purchaser or
Seller and is indemnified to its satisfaction against the cost and expense of
such defense. Escrow Agent shall not be required to institute legal proceedings
of any kind and shall have no responsibility for the genuineness or validity of
any document or other item deposited with it or the collectibility of any check
delivered in connection with this Agreement. Escrow Agent shall be fully
protected in acting in accordance with any written instructions given to it
hereunder and believed by it to have been signed by the proper parties.


ARTICLE XVIII MISCELLANEOUS


Section 18.1 Waivers. No waiver of any breach of any covenant or provisions
contained herein will be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision contained herein. No extension of
time for performance of any obligation or act will be deemed an extension of the
time for performance of any other obligation or act.


Section 18.2     Recovery of Certain Fees.     In the event a party hereto files
any action or suit against another party hereto by reason of any breach of any
of the covenants, agreements or provisions contained in this Agreement, then in
that event the prevailing party will be entitled to have and recover certain
fees from the other party including all reasonable attorneys' fees and costs
resulting therefrom. For purposes of this Agreement, the term "attorneys' fees"
or "attorneys' fees and costs" shall mean the reasonable and actual fees and
expenses of counsel to the parties hereto, which may include printing,
photocopying, duplicating and other expenses, air freight charges, and fees
billed for law clerks, paralegals and other persons not admitted to the bar but
performing services under the supervision of an attorney, and the costs and fees
incurred in connection with the enforcement or collection of any judgment
obtained in any such proceeding. The provisions of this Section 18.2 shall
survive the entry of any judgment, and shall not merge, or be deemed to have
merged, into any judgment.




Section 18.3 Construction. Headings at the beginning of each Article and Section
are solely for the convenience of the parties and are not a part of this
Agreement. Whenever required by the context of this Agreement, the singular will
include the plural and the masculine will include the feminine and vice versa.
This Agreement will not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. All exhibits and
schedules referred to in this Agreement are attached and incorporated by this
reference, and any capitalized term used in any exhibit or schedule which is not
defined in such exhibit or schedule will have the meaning attributable to such
term in the body of this Agreement. In the event the date on which Purchaser or
Seller is required to take any action under the terms of this Agreement is not a
Business Day, the action will be taken on the next succeeding Business Day.


Section 18.4 Counterparts; Delivery. This Agreement may be executed in multiple
counterparts, each of which, when assembled to include an original (or
electronic) signature




--------------------------------------------------------------------------------



for each party contemplated to sign this Agreement, will constitute a complete
and fully executed original. All such fully executed counterparts will
collectively constitute a single agreement. This Agreement shall also be binding
on Purchaser and Seller if signed and delivered electronically by each party.


Section 18.5      Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all of the other conditions and provisions of this Agreement will
nevertheless remain in full force and effect, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to either party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to reflect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.


Section 18.6 Entire Agreement. This Agreement is the final expression of, and
contains the entire agreement between, the parties with respect to the subject
matter hereof, and supersedes all prior understandings with respect thereto.
This Agreement may not be modified, changed, supplemented or terminated, nor may
any obligations hereunder be waived, except by written instrument, signed by the
party to be charged or by its agent duly authorized in writing, or as otherwise
expressly permitted herein.


Section 18.7      Governing Law. THIS AGREEMENT WILL BE CONSTRUED, PERFORMED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED.


Section 18.8 No Recording. The parties hereto agree that neither this Agreement
nor any affidavit or memorandum concerning it will be recorded and any recording
of this Agreement or any such affidavit or memorandum by Purchaser will be
deemed a default by Purchaser hereunder.


Section 18.9 Further Actions. The parties agree to execute such instructions to
the Title Company and such other instruments and to do such further acts as may
be reasonably necessary to carry out the provisions of this Agreement.
Section 18.10 Exhibits.     The following sets forth a list of Exhibits to the
Agreement:


Exhibit A ­- Assignment
Exhibit B - Certificate as to Foreign Status.­
Exhibit C -Amendment to Master Deed
Exhibit D - Bulk Sales Escrow Agreement
Exhibit E - Affidavit of Title




Section 18.11 No Partnership. Notwithstanding anything to the contrary contained
herein, this Agreement shall not be deemed or construed to make the parties
hereto partners or joint venturers, it being the intention of the parties to
merely create the relationship of Seller and Purchaser with respect to the
Property to be conveyed as contemplated hereby.






--------------------------------------------------------------------------------



Section 18.12 Limitations on Benefits. It is the explicit intention of Purchaser
and Seller that no person or entity other than Purchaser, Seller and their
permitted successors and assigns is or shall be entitled to bring any action to
enforce any provision of this Agreement against any of the parties hereto, and
the covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, Purchaser, Seller
or their respective successors and assigns as permitted hereunder. Nothing
contained in this Agreement shall under any circumstances whatsoever be deemed
or construed, or be interpreted, as making any third party a beneficiary of any
term or provision of this Agreement or any instrument or document delivered
pursuant hereto, and Purchaser and Seller expressly reject any such intent,
construction or interpretation of this Agreement.


Section 18.13 Discharge of Obligations. The acceptance of the Deed by Purchaser
shall be deemed to be a full performance and discharge of every representation
and warranty made by Seller herein and every agreement and obligation on the
part of Seller to be performed pursuant to the provisions of this Agreement,
except those which are herein specifically stated to survive the Closing or are
contained in the Closing Documents.


Bulk Sales. Subject to the terms hereof, Purchaser shall deliver a Notification
of Sale, Transfer,or Assignment in Bulk (Form C-9600), together with a fully
executed copy of this Agreement (the"Tax Notification") to Seller and to the New
Jersey Division of Taxation (the "Division"), each by registered or certified
mail or overnight delivery so that such Tax Notification is received by Seller
and the Division not less than twenty (20) days prior to the Scheduled Closing
Date (it being understood that the Closing shall not be delayed in connection
with Purchaser's failure to deliver the Tax Notification).    Seller shall have
the right, but not the obligation, to prepare and deliver to the Division the
Asset Transfer Tax Declaration (the "TTD") in the form prescribed by the
Division. Promptly after written request by Purchaser, Seller shall provide all
information reasonably requested by Purchaser and not otherwise available to
Purchaser to enable Purchaser to complete the Tax Notification. If, at any time
prior to Closing, the Division informs Purchaser in writing that a possible
claim (the "Claim") for taxes imposed or to be imposed on Seller ("Taxes")
exists and the amount thereof (the "Deficiency"), then Purchaser shall promptly
notify Seller of the amount of the Deficiency and provide Seller with copies of
any notices received from the Division in connection therewith. Notwithstanding
anything to the contrary contained herein, Seller shall have the right to
negotiate with the Division regarding the Claim and the Deficiency; provided,
however, that Closing shall not be delayed as a result thereof. If prior to
Closing, the Division notifies Purchaser of a Claim and Deficiency, then at
Closing Purchaser shall withhold a portion of the Purchase Price equal to the
amount of the Deficiency (as the same may be modified pursuant to any revised
Claim delivered to Seller or Purchaser by the Division), which amount so
withheld shall be placed in an escrow account (the "Tax Escrow"), which Tax
Escrow shall be held pursuant to an escrow agreement in the form annexed hereto
as Exhibit D. The escrow agent shall be the Escrow Agent ("Tax Escrow Agent").
If, after Closing, the Division or Seller requests that Purchaser pay all or any
portion of the Deficiency on behalf of Seller, then Purchaser shall direct Tax
Escrow Agent to, and Tax Escrow Agent shall (subject to the terms of the escrow
agreement), release to the Division such amount from the Tax Escrow. If the
Division notifies Purchaser or Seller (a copy of such notice received by Seller
only shall be delivered by Seller to Purchaser and Tax Escrow Agent prior to the
release of funds from the Tax Escrow pursuant to this sentence) that the
Deficiency has been fully paid or that Purchaser has no further liability for
the Deficiency, then Purchaser shall direct the Tax Escrow Agent to, and Tax
Escrow Agent shall, promptly release such difference to Seller (subject to the
terms of the escrow agreement).


[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement as of the Effective Date.






PURCHASER:
SERIES C, LLC




    
By: /s/ Todd J. Weiss
Name: Todd J. Weiss
Title: Authorized Officer
 


SELLER:


55 CORPORATE UNIT IV LLC
By: MC 55 Corporate Drive LLC, sole member


By: MC 55 Corporate Manager L.L.C., managing member


By: Mack-Cali Realty, L.P., sole member


By: Mack-Cali Realty Corporation, general partner



By: /s/ Mitchell E. Hersh
Name: Mitchell E. Hersh
Title: President and Chief Executive Officer


As to Article IV and XVII only: ESCROW AGENT:
FIRST AMERICAN TITLE INSURANCE
COMPANY
By: /s/ Brandon Grajeski
Name: Brandon Grajeski
Title: Authorized Agent




